CALLAHAN, C. J.,
with whom MCDONALD, J., joins, concurring in part and dissenting in part. I agree with the conclusion reached in parts I and II of the majority opinion. I do not agree, however, with part III of the opinion, in which the majority invokes our supervisory powers to create a per se rule requiring trial courts to conduct a structured evidentiary hearing into any allegations of juror misconduct related to ethnic or racial bias.1 As the majority aptly recognizes, this decision is controlled by our recent decision in State v. Brown, 235 Conn. 502, 668 A.2d 1288 (1995), in which we exercised our supervisory power to adopt a rule of general applicability mandating that trial courts must *342inquire on the record regarding allegations of juror misconduct that come to light after a verdict has been returned. Id., 524. In Brown, we crafted a balancing test designed to take into account the many competing interests inherent in postverdict allegations of juror misconduct. We established a rule of general applicability that “a trial court must conduct a preliminary inquiry, on the record, whenever it is presented with any allegations of jury misconduct in a criminal case, regardless of whether an inquiry is requested by counsel.” Id., 526. We were careful to note, however, that “the form and scope of such an inquiry he within a trial court’s discretion,” and that “ [wjhether a preliminary inquiry of counsel, or some other limited form of proceeding, will lead to further, more extensive, proceedings will depend on what is disclosed during the initial limited proceedings and on the exercise of the trial court’s sound discretion with respect thereto.” Id. In doing so, “[w]e recognize[d] that the trial judge has a superior opportunity to assess the proceedings over which he or she personally has presided . . . and thus is in a superior position to evaluate the credibility of allegations of jury misconduct, whatever their source. There may well be cases, therefore, in which a trial court will rightfully be persuaded, solely on the basis of the allegations before it and the preliminary inquiry of counsel on the record, that such allegations lack any merit.” (Citations omitted.) Id., 527-28.
The appropriate test to be employed in analyzing the defendant’s claim is, therefore, whether the trial court abused its discretion in concluding that the allegations of misconduct were not credible and declining to conduct further inquiry. Our decision in Brown to defer to the trial court’s superior ability to assess the credibility of witnesses and the merits of allegations of misconduct reflects the long settled distinction between the unique roles of appellate and trial courts. “ ‘The factfinding *343function is vested in the trial court with its unique opportunity to view the evidence presented in a totality of circumstances, i.e., including its observations of the demeanor and conduct of the witnesses and parties, which is not fully reflected in the cold, printed record which is available to us. Appellate review of a factual finding, therefore, is limited both as a practical matter and as a matter of the fundamental difference between the role of the trial court and an appellate court.’ ” D’Ascanio v. D’Ascanio, 237 Conn. 481, 487, 678 A.2d 469 (1996); Season-All Industries, Inc. v. R. J. Grosso, Inc., 213 Conn. 486, 498, 569 A.2d 32 (1990). “In a case tried before a court, the trial judge is the sole arbiter of the credibility of the witnesses and the weight to be given specific testimony.” (Emphasis added; internal quotation marks omitted.) Season-All Industries, Inc. v. R. J. Grosso, Inc., supra, 498; Castonguay v. Plourde, 46 Conn. App. 251, 262, 699 A.2d 226, cert. denied, 243 Conn. 931, 701 A.2d 660 (1997).
On the rare occasions when we have felt the need to use our supervisory powers to infringe upon a trial court’s traditional discretionary function, we have done so with great caution and only in extraordinary cases. See State v. Jones, 234 Conn. 324, 346, 662 A.2d 1199 (1995). In Jones, a capital felony case, the trial court denied the defendant’s request to bifurcate his trial to allow the jury to determine first whether the defendant was guilty of murder before being informed that the defendant had previously been convicted of murder. In Jones, we recognized that the question of severance is clearly within the discretion of the trial court, but we also noted that the extraordinary nature of the case called for the exercise of our supervisory powers. We concluded that “[i]f this were an ordinary case, we would find no abuse of discretion by the trial court’s rulings in this case. Because of the high risk of prejudice to the defendant on the present record and the absence *344of any prejudice to the state, combined with the extraordinary care required in appellate scrutiny of a capital felony conviction, we conclude, however, that the risk that the defendant failed to receive a fair trial is so substantial that we will exercise our supervisory powers . . . .” (Emphasis added.) Id. Again, in Brown we recognized in reviewing discretionary decisions of the trial court that we have a “circumscribed role” in which “we have reserved the right to find an abuse of discretion in the highly unusual case in which such an abuse has occurred.” (Emphasis added.) State v. Brown, supra, 235 Conn. 524. The present case, however, is not “highly unusual.” In fact, it is quite similar to Brown and to State v. Brye, 236 Conn. 209, 671 A.2d 1295 (1996), in which we employed the abuse of discretion standard in our approval of the trial court’s application of Brown.
It is unnecessary to extend a great deal of deference to the trial court in order to affirm its conclusion that June Briere, the repentant juror, was not credible and that the alleged juror misconduct never occurred. The record conveys the dubious reliability of her allegations. In her first communication to the court, a letter dated March 27, 1996, one month after the jury had reached its verdict, Briere indicated that she regretted her verdict and was biased in favor of the defendant.2 She informed the court in her letter that she had had second thoughts about the defendant’s guilt. She also sought leniency from the court on the defendant’s behalf because the victim was a drug dealer and Willimantic was, in her estimation, better off without him. Additionally, she indicated that she had been and would continue to be intimately involved with and supportive of the defendant and his family. At that point, it was clear that *345she was hardly a trustworthy reporter of what allegedly had taken place in the jury room.3
Moreover, she never informed the court in her letter of any ethnic comments, even though the court, in its instructions, had cautioned the jury concerning the impropriety of ethnic considerations in its deliberations. More importantly, however, her allegations were inconsistent. The letter she sent to the court indicated only that she had had second thoughts about her verdict and wanted the court to be lenient in sentencing the defendant. She never indicated at that time that there had been any hint of ethnic bias in the jury’s deliberations. After sending her letter, Briere spoke to the trial court’s clerk and informed her that an unidentified juror had overheard a racist comment about the defendant from an unidentified person while the juror was at lunch. Briere never indicated to the clerk that she had heard racist comments from fellow jurors in the jury room.4 Briere told the defendant’s attorney a different story, however, indicating that a particular juror had made several racist comments in the jury room in an attempt to convince the other jurors to find the defendant guilty.
The inconsistencies between the allegations contained in Briere’s letter and those made in her conversation with the clerk, together with the explanations she proffered to the trial court hardly compelled the trial court to afford her allegations any credence.5
6She first *346excused her failure to report the alleged juror misconduct because of family pressure. When she wrote her letter to the court, however, she failed to mention any juror misconduct. Thereafter, when she talked to the trial court’s clerk, she related a rather vague and disoriented story in which her allegations of juror misconduct were much less serious than those that she related to the defendant’s attorney. Moreover, she insisted that her stories were not inconsistent, although on their face they were grossly disparate. Under the circumstances, I cannot argue with the trial court’s conclusion6 that Briere’s claims were not credible, particularly because the trial court was there to observe her demeanor while she was making those claims, and I was not. “[T]he trial court’s reasons for disbelieving [a witness] may have been based, in part, on those myriad of tiny signals, such as tone of voice, manner of breathing, gesticulations, nervousness and the like that traditionally are used by triers of fact in assessing a witness’ credibility.” Johnson v. State, 36 Conn. App. 59, 72-73, 647 A.2d 373, cert. denied, 231 Conn. 946, 653 A.2d 827 (1994).
In addition to Briere’s obvious bias in favor of the defendant and her inconsistent accounting of the alleged juror misconduct, which the trial court did not credit, the court possessed other evidence that the claimed juror misconduct did not occur. None of the other eleven jurors, all of whom had been instructed concerning the impropriety of racial considerations in their deliberations, and all of whom had been advised to inform the court of any improper jury conduct, saw fit to tell the court that a juror had made racist comments during deliberations.7 Moreover, during voir dire, all of *347the jurors were questioned concerning any possible ethnic bias, and the defense attorney and the court were both satisfied that none of the jurors were biased, including the juror alleged to have made the comments in issue.
Finally, the court recalled and questioned the jury foi'eperson, Paul Belanger. When Belanger was questioned concerning Briere’s allegations, he informed the court that he did not believe that any racist comments had been made by any juror. He stated that if such comments had been made, it could only have been" if “ ‘they said it low under their breath’ otherwise, he would have been aware of the comments.8 Briere had asserted, however, that the alleged racist comments had been made in a blatant attempt to convince the other jurors that they should convict the defendant because of his ethnicity. It would defy reason to conclude that forceful arguments in favor of conviction would have been made “under his breath” by the allegedly offending juror.
Acting on the basis of what I would consider to be ample evidence, the trial court concluded that the alleged ethnic slurs never were made. The court stated that Briere simply was not credible and was “acting out of deception or delusion,” and that it was “thoroughly convinced that the allegations of misconduct never occurred . . . .”9 As we acknowledged in Brown, “the trial judge has a superior opportunity to assess the proceedings . . . [and] to evaluate the credibility of allegations of jury misconduct, whatever their source.” (Citations omitted; emphasis added.) State v. Brown, *348supra, 235 Conn. 527-28.1 agree that juror misconduct stemming from racial or ethnic bias is more invidious and probably more destructive of the purposes of the trial process than other forms of juror misconduct. It does not follow, however, that a trial court is not qualified to identify factually unsupported allegations and witnesses lacking credibility when the allegations and credibility relate to racial bias as opposed to some other form of misconduct. That is what trial judges do. Consequently, I disagree with the majority’s decision to invoke our supervisory powers to create a per se rule uniquely applicable to cases of alleged misconduct relating to racial or ethnic bias. By doing so, we are telling trial courts that, in response to allegations of racial or ethnic bias, no matter how outlandish or unbelievable, they must now conduct a structured investigation. I would think that if the source of the allegations is completely discredited by the trier of fact, continuing the investigation would be an exercise in futility.
A supervisory rule that mandates the form and scope of the inquiry in every case of alleged racial bias on the part of a juror is both unnecessary and ill-advised. The rule adopted ingrown is more than adequate to address allegations of racial bias. Racial bias is so detrimental to our system of justice that in many cases it will be an abuse of discretion if the trial court fails to conduct an inquiry of the jurors when such an allegation surfaces. It is not, however, a per se abuse of discretion in every case. A mandatory evidentiary hearing rule undermines the trial court’s ability to dispense with allegations that are without merit and to assess those factors set forth in Brown in weighing the competing interests at stake. Id., 529-31.
Postconviction allegations of juror misconduct require the court to strike a delicate balance between the competing interests of the state and the defendant. Obviously, allegations of juror misconduct must be *349taken seriously at any stage of the proceedings and inquiry is always warranted. Id., 531. “[Ajfter a jury verdict has been accepted, [however] other state interests emerge that favor proceedings limited in form and scope.” Id. Specifically, we have identified those compelling state interests to include preserving the “finality of judgments . . . and in protecting the privacy and integrity of jury deliberations, preventing juror harassment and maintaining public confidence in the jury system.” (Citations omitted.) Id. Certainly, there are circumstances in which these state interests must give way to the countervailing interest of the defendant. A defendant’s right to a fair trial, an interest shared by the state, is one such interest. Our rule set forth in Brown, however, adequately addressed this concern. In Brown, we concluded that “[t]he more obviously serious and credible the allegations, the more extensive an inquiry is required; frivolous or incredible allegations may be disposed of summarily.” Id. An allegation of racial bias is perhaps the most serious of juror misconduct allegations. Pursuant to the rule adopted in Brown, the trial court always will be obliged to conduct an inquiry. Moreover, in light of the seriousness of the allegation, the court must err on the side of caution in the thoroughness of the inquiry. Once the allegation is found to be frivolous or incredible, however, there is no compelling reason to engage in a full evidentiary hearing.
In many cases alleging juror misconduct based on racial bias, it would be reasonable to conclude that the trial court abused its discretion if it failed to inquire of the accused juror or others who might have heard the alleged racist remarks. Every case is unique, however, and must be viewed individually. It is for this reason that, in Brown, we left the form and scope of the inquiry to the discretion of the trial court. In light of all of the evidence presented in this case, the trial court’s inquiry *350was adequate because the court found the source of the allegations unbelievable and thus did not abuse its discretion in halting the inquiry when it did. The majority opinion discounts any consideration of factors that weigh in favor of the state, and instead tips the balance wholly in favor of the defendant, irrespective of the unbelievability of the allegations or the harm that might result from an unnecessary recall of the jurors.
There is no doubt that when racism rears its ugly head, it must be dealt with swiftly and surely to avoid its invidious effect. It is equally true, however, that when allegations of racism are found to be false and unfounded after an inquiry, the trial court should deal with them forthwith, lest they dilute the significance of legitimate allegations. Moreover, the finality of judgments and the legitimate expectation of jurors that their deliberations will be private and that they will not unjustly be made to defend against baseless charges or have their integrity impugned, weigh in favor of not continuing the investigation when the source of the allegation is completely discredited by the trier of fact. To give credence to Briere’s meritless allegations in this case by establishing a per se rule that arbitrarily mandates a full evidentiary inquiry into the most baseless of assertions demeans, rather than enhances, our notions of justice.
Finally, I disagree with the majority’s conclusion that its new rule will create no greater burden on the trial courts than that imposed by Brown. Hereafter, whenever a defendant alleges that a juror was racist or that racist comments infected the jury, the court must recall the jurors, regardless of whether there is any believable basis for the allegation. When the allegations are baseless, as the trial court found them to be in this instance, this process will be a waste of the court’s time and resources, will demean the court and the jurors, and will be destructive of the finality and integrity of jury *351verdicts. Pursuant to Brown, the trial court at least had the ability to ascertain the basis for the allegations and to determine their validity before convening an eviden-tiary hearing. That is no longer the case. There is little doubt that defendants will now employ the tactic of floating accusations of racial bias to a variety of ends. They may do so out of spite to harass jurors, to elicit information regarding jury deliberations, or simply as a fishing expedition to search for and develop fodder for an appeal. Furthermore, this decision is likely to have the undesirable effect of prompting trial judges to engage in full evidentiary hearings for allegations of any manner of juror misconduct, not just those relating to racial bias, for fear that if such a hearing is not conducted, this court will once again revise its mandate in Brown relating to the form and scope of the necessary inquiry.
The application of our supervisory powers to create a per se rule mandating the form and scope of the trial court’s inquiry in cases of racial bias allegations, I believe, is both unnecessary and ill-advised for the proper resolution of this case. The procedures adopted in Brown are more than adequate to address the issue of whether the trial court’s inquiry in this case was adequate. I would conclude that the trial court did not abuse its discretion and would, therefore, affirm the trial court’s judgment. I concur with parts I and II of the majority opinion and respectfully dissent with respect to part III.

 Although race and ethnicity are not equivalent terms, I will use the terms “ethnic” and “racial” interchangeably, as does the majority, because I believe the majority's decision applies equally to both forms of bias.


 See footnote 14 of the majority opinion for the text of Briere’s letter.


 Briere’s actions are analogous to those of the recanting witness in Shields v. State, 45 Conn. 266, 270 (1877), “to wit, after the fact self-doubt brought on by the realization that one’s testimony has put another behind bars.” Johnson v. State, 36 Conn. App. 59, 69, 647 A.2d 373 (1994). It is obvious from the record that Briere was having doubts about her role in the defendant’s conviction.


 See footnote 15 of the majority opinion for the text of the clerk’s notation regarding the conversation.


 See footnote 16 of the majority opinion for the text of the trial court’s colloquy with Briere.


 See footnote 19 of the majority opinion for the text of the trial court’s factual finding.


 The issue of racial and ethnic bias was at the forefront during the voir dire in light of the fact that one venireperson made racist comments in the jury assembly room and subsequently to the court. She was dismissed from the jury pool. The defense attorney’s voir dire and the trial court’s admonition *347to the jury strongly emphasized that racial bias had absolutely no place in the jury’s deliberations.


 See part. III of the majority opinion for a discussion of Belanger’s testimony.


 See footnote 19 of the majority opinion for the text of the trial court’s factual finding.